Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Shouldice (2020/0297955), which is a national stage filing of PCT/EP2016/070169,
and Cutaia (2016/0174903) and Rajagopalan et al (9,875,560).

1. A system to assist in the controlling of a patient's medical condition, comprising:
one or more sensors configured to sense individual patient data on or near a patient,
wherein the individual patient data is related to at least one physiological parameter of the
patient, wherein at least one of the sensors comprises a passive sensor that does not require
patient activation or patient contact; (see at least ¶49,50 of Shouldice)
a transmitter configured to transmit the individual patient data to a processor; (see at least
9100, 101,95 of Shouldice which teaches that the device 201, which holds the processor, can
communicate wirelessly with external sensors, and thus sensed signal are transmitted to the
device 201.)
a processor configured to calculate a signal using the individual patient data and at
least one of a baseline patient data or population data; (see at least ¶46 of Shouldice which
teaches a processor, and at least ¶49 which teaches tracking a baseline and using population
based demographic data, and at least ¶79 which teaches adjusting treatment, thus producing
the signal. based on data and previously collected data sets, which can be considered baseline
data sets. Further, at least ¶91 of Shouldice teaches generating an alarm, which can also be
considered the signal)
wherein the processor is further configured to calculate the signal using a
combination of a proportional change, integral change and derivative change of the
individual patient data and the at least one of the baseline patient data or population data (as mentioned above, Shouldice teaches generating a signal based on patient data, baseline data, and population based demographic data.  However, it is silent as to a PID controller. Cutaia teaches that a PID controller is a generic feedback mechanism that is widely used, see at least ¶168, and ¶200 which teaches PID used to determine deviation from a baseline. It would have been obvious to use such with the device of Shouldice since PID controllers are well known in the art when determining whether to produce a signal or not based upon sensed parameters and other data.)
	
compare the signal to a plurality of alert thresholds: and
generate an alert selected from a plurality of alerts based on the
comparison of the signal to the plurality of alert thresholds. (see at least ¶173 of Cutaia which teaches that the PID loop algorithm generates an alarm.  However, Cutaia is silent as to a plurality of alert thresholds.   Rajagopalan teaches the use of a plurality of alert thresholds, see at least figures 5-7 and col. 7:7-35.  It would have been obvious to use a plurality of thresholds since it would yield predictable results.  For example, such as when the patient is experiencing inappropriately high or low heart rates, an alarm should be issued if the heart rate is either within the low heartrate range or the high heartrate range.  A comparison would be made against both thresholds.  Further, applicant essentially argues that the PID controller of Cutaia is used only for adjusting valves.  However, one of ordinary skill in the art can use the PID controller to also generate an alarm, as set forth in Cutaia.  The PID algorithm, when used in the device of Shouldice, is considered to determine if the difference between sensed signals and the baseline is greater than a threshold rate.  If it is over or within a certain threshold, the device issues an alarm.  Paragraphs 174, and 177 of Cutaia indicate that the system of his invention provides both feedback to the patient and provider and adjusting oxygen.)



11. A method to assist in the controlling of a patient's medical condition comprising:
using one or more sensors configured to sense individual patient data on or near a
patient, wherein the individual patient data is sensing at least one physiological parameter of
the patient, wherein at least one of the sensors comprises a passive sensor that does not
require patient activation or patient contact; (see at least ¶49,50 of Shouldice)
transmitting the individual patient data to a processor; (see at least ¶100,101,95 of Shouldice
which teaches that the device 201, which holds the processor, can communicate wirelessly with
external sensors, and thus sensed signals are transmitted to the device 201.)
calculating a signal with the processor using the individual patient data and at least
one of a baseline patient data and population data; (see at least ¶46 of Shouldice which
teaches a processor, and at least ¶49 which teaches tracking a baseline and using population
based demographic data, and at least ¶79 which teaches adjusting treatment, thus producing
the signal. based on data and previously collected data sets, which can be considered baseline
data sets. Further, at least ¶91 of Shouldice teaches generating an alarm, which can also be
considered the signal)
and using a combination of a proportional change, integral change and derivative change in the
individual patient data and the at least one of the baseline patient data and population data (as
mentioned above, Shouldice teaches generating a signal based on patient data, baseline data,
and population based demographic data. However, it is silent as to a PID controller. Cutaia teaches that a PID controller is a generic feedback mechanism that is widely
used, see at least ¶168, and ¶200 which teaches PID used to determine deviation from a baseline. It would have been obvious to use such with the device of Shouldice since PID controllers are well known in the art when determining whether to produce a signal or not based upon sensed parameters and other data.)
comparing the signal to a plurality of alert thresholds: and
generating an alert selected from a plurality of alerts based on the comparison of the
signal to the plurality of alert thresholds.  (see at least ¶173 of Cutaia which teaches that the PID loop algorithm generates an alarm.  However, Cutaia is silent as to a plurality of alert thresholds.   Rajagopalan teaches the use of a plurality of alert thresholds, see at least figures 5-7 and col. 7:7-35.  It would have been obvious to use a plurality of thresholds since it would yield predictable results.  For example, such as when the patient is experiencing inappropriately high or low heart rates, an alarm should be issued if the heart rate is either within the low heartrate range or the high heartrate range.  A comparison would be made against both thresholds.  Further, applicant essentially argues that the PID controller of Cutaia is used only for adjusting valves.  However, one of ordinary skill in the art can use the PID controller to also generate an alarm, as set forth in Cutaia.  The PID algorithm, when used in the device of Shouldice, is considered to determine if the difference between sensed signals and the baseline is greater than a threshold rate.  If it is over or within a certain threshold, the device issues an alarm.  Paragraphs 174, and 177 of Cutaia indicate that the system of his invention provides both feedback to the patient and provider and adjusting oxygen.)

Re claims 2-10,12-21 see office action of 4/1/22.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792